The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fails to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process, or
A machine, or
A manufacture, or
A composition of matter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 9,819,321).
	Regarding claims 1, 12, and 20, Ko discloses a system, a method, and a computer-readable storage medium containing instructions that when executed by one or more processors of a computer cause the one or more processors to perform the method (see col. 11, line 63, through col. 12, line 8) comprising:  a microphone array including a first (external) microphone and a second (internal) microphone; a first amplifier configured to generate a first amplified microphone signal by amplifying a first microphone signal representing a response of the first (external) microphone to a sound field, the sound field being produced by an acoustic stimulus (e.g., voice) and a non-acoustic stimulus (e.g., surrounding noise; see col. 20, lines 26-28); a second amplifier configured to generate a second amplified microphone signal by amplifying a second microphone signal representing a response of the second (internal) microphone to the sound field; and a mismatch detection system (see fig. 8, for example) configured to:  calculate a first magnitude (e.g., first RMS value) representing a running average of acoustic energy that the sound field exposes the first (external) microphone to (step 804); calculate a second magnitude (e.g., second RMS value) representing a running average of acoustic energy that the sound field exposes the second (internal) microphone to (step 804); determine that the first (external) microphone and the second (internal) microphone having mismatched sensitivities based on a difference between the first magnitude and the second magnitude (step 806); and adjust, in response to determining that the first (external) microphone and the second (internal) microphone have mismatched sensitivities, an amount of amplification used by the first amplifier to generate the first amplified microphone signal such that a difference between a sensitivity of the first (external) microphone and a sensitivity of the second (internal) microphone is reduced (step 808).  The mismatch detection subsystem is configured to limit a rate at which the amount of amplification used to generate the first amplified microphone signal can change (note:  steps 804-808 takes an amount of time to perform, i.e., it is not instantaneously performed, and thus a rate at which the amount of amplification used to generate the first amplified microphone signal can change is inherently limited as claimed).

	Regarding claims 3 and 14, to adjust the amount of amplification used by the first amplifier to generate the first amplified microphone signal, the mismatch detection subsystem is configured to:  generate a control signal based on a result of comparing the first RMS signal to the second RMS signal.  The control signal indicates an extent to which an amount of amplification applied by the first amplifier is to be adjusted.  See figure 8, step 808.

Claims 1-3, 6, 7, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubauer et al. (US 2005/0276423).
	Regarding claims 1 and 12, Aubauer discloses a system and a method (see figures 3 and 5, for example) comprising:  a microphone array including a first microphone and a second (reference) microphone; a first amplifier configured to generate a first amplified microphone signal by amplifying a first microphone signal representing a response of the first microphone to a sound field, the sound field being produced by an acoustic stimulus (e.g., useful signal) and a non-acoustic stimulus (e.g., environmental noise; see abstract); a second amplifier configured to generate a second amplified (reference) microphone signal by amplifying a second (reference) microphone signal representing a response of the second (reference) microphone to the sound field; and a mismatch detection system (see figs. 3 & 5, for example) configured to:  calculate a first magnitude (e.g., signal level Ẍ’2) representing a running average of acoustic energy that the sound field exposes the first microphone to; calculate a second magnitude (e.g., signal level Ẍ1) representing a running average of acoustic energy that the sound field exposes the second (reference) microphone to; determine that the first microphone and the second (reference) microphone having mismatched sensitivities based on a difference between the first magnitude and the second magnitude (via subtraction); and adjust, in response to determining that the first microphone and the second (reference) microphone have mismatched sensitivities, an amount of amplification used by the first amplifier to generate the first amplified microphone signal such that a difference between a sensitivity 
	Regarding claims 2 and 13, the mismatch detection subsystem is configured to:  generate a first root mean square (RMS) signal corresponding to an RMS of the first amplified microphone signal; generate a second RMS signal corresponding to an RMS of the second amplified microphone signal; and compare the first RMS signal to the second RMS signal.  See para. 0042, regarding “the signal levels can be measured … by real root-mean-square value measurement”.
	Regarding claims 3 and 14, to adjust the amount of amplification used by the first amplifier to generate the first amplified microphone signal, the mismatch detection subsystem is configured to:  generate a control signal e based on a result of comparing the first RMS signal to the second RMS signal.  The control signal indicates an extent to which an amount of amplification applied by the first amplifier is to be adjusted.  See figure 3, for example.
	Regarding claims 6, 7, and 17, the mismatch detection subsystem (see figure 5, for example) is configured to:  extract frequency components (e.g., ẏ1, ẏ2, ẏn) of the first amplified microphone signal, each frequency component of the first amplified microphone signal representing an average value of a corresponding frequency bin in a spectral representation of the first amplified microphone signal; extract frequency components (e.g., ẋ1, ẋ2, ẋn) of the second (reference) amplified microphone signal, each frequency component of the second (reference) amplified microphone signal representing an average value of a corresponding frequency bin in a spectral representation of the second (reference) amplified microphone signal; compare the frequency components of the first amplified microphone signal to the frequency components of the second (reference) amplified microphone signal at corresponding frequencies to identify frequencies at which the sensitivities of the first microphone and the second (reference) microphone are mismatched (via subtraction); and adjust an amount of amplification applied .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aubauer et al. (US 2005/0276423), as applied to claim 1 above, in further view of Ko et al. (US 9,819,321).
Aubauer discloses the invention as claimed, including a method for determining that a first microphone and a second (reference) microphone have mismatched sensitivities and adjusting an amplification of a microphone signal to reduce the mismatched sensitivities, but fails to specifically teach a computer-readable storage medium containing instructions that when executed by one or more processors of a computer cause the one or more processors to perform the method.  Ko discloses a method for determining that a first microphone and a second microphone have mismatched sensitivities and adjusting an amplification of a microphone signal to reduce the mismatched sensitivities, and further discloses a computer-readable storage medium containing instructions that when executed by one or more processors of a computer cause the one or more processors to perform the method (see col. 11, line 63, through col. 12, line 8), in the same field of endeavor, for the purpose of enabling a manufacturer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aubauer, in view of Ko, such that a computer-readable storage medium contains instructions that when executed by one or more processors of a computer cause the one or more processors to perform the mismatch detection and adjustment process.  A practitioner in the art would have been motivated to do this for the purpose of enabling the manufacturer to program the method into a computer thereby enabling a more efficient and effective means of manufacturing the invention.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over either Ko et al. (US 9,819,321) or Aubauer et al. (US 2005/0276423), as respectively applied to claims 2 and 13 above, in further view of Shepard (US 2014/0257799).
Either of Ko or Aubauer discloses the invention as claimed, including generating the first RMS signal, but fails to specifically teach that to generate the first RMS signal the first amplified microphone signal is rectified to generate a rectified signal and the rectified signal is low-pass filtered.  Shepard discloses gain control of an amplifier including an RMS circuit which includes a rectifier and a low pass filter (see para. 0013), in the same field of endeavor, for the purpose of generating an RMS signal by using the well know circuits of a rectifier and low pass filter thereby simplifying the cost and manufacturer of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify either Ko or Aubauer, in view of Shepard, such that generating the first RMS signal includes rectifying the first amplified microphone signal to generate a rectified signal and low-pass filtering the rectified signal.  A practitioner in the art would have been motivated to do this for the purpose of generating the first RMS signal by using the well know circuits of a rectifier and low pass filter thereby simplifying the cost and manufacturer of the device.

s 5, 8-11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and apparatus for adjusting the gain of a microphone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 19, 2021